Citation Nr: 0216457	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for left foot 
metatarsalgia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee 
postoperative resection of the medial plica with 
chondromalacia currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1994 to March 
1996, with an unverified period of service from October 1986 
to December 1989.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO) in which increased evaluations for left 
foot metatarsalgia and left knee postoperative resection of 
the medial plica with chondromalacia were denied.  

The Board remanded these issues to the RO for further 
development and consideration in July 2001.  In an April 2002 
rating decision the RO increased the evaluation for left foot 
metatarsalgia to 20 percent and continued the 10 percent 
evaluation for left knee postoperative resection of the 
medial plica with chondromalacia.  


FINDINGS OF FACT

1.  The service connected left foot metatarsalgia is 
manifested by complaints of pain with use and marked 
tenderness to palpation.  

2.  The service connected left knee postoperative resection 
of the medial plica with chondromalacia is manifested by full 
extension and flexion between 50 and 100 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left foot metatarsalgia have not been met.  38 U.S.C.A. 
§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Part 4, Diagnostic Codes 
5279 and 5284 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee postoperative resection of the medial plica 
with chondromalacia have not been met.  38 U.S.C.A. § 1155, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Part 4, Diagnostic Codes 5299 
and 5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  An October 2001 RO letter informed the veteran 
of what information or evidence they still needed.  This 
letter also informed the veteran of what he could do to help 
with his claim and when and where to send the information or 
evidence.  

The August 2001 RO letter informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in September 2000 and March 2002.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.  

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45.  

Medical Evidence 

VA outpatient treatment record, dated June 2000, showed that 
there was no left knee swelling.  The veteran was unable to 
hyperextend or bend his left leg.  There was no edema or 
redness noted.  The assessment was degenerative joint 
disease.  However, the June 2000 left knee and foot x-rays 
were negative.  

At the September 2000 VA examination the veteran was moving 
about with a trace limp on the left.  The veteran would not 
allow range of motion testing of the ankle secondary to 
complaints of pain.  He had full range of motion of the toes.  
There was tenderness to palpation across the metatarsal pad 
of the foot.  On attempted examination of the knee the 
veteran demonstrated marked guarding and absolutely would not 
allow any range of motion testing secondary to complaints of 
pain.  There was no redness, heat or swelling noted.  The 
veteran had tenderness to palpation over the medial patella 
femoral joint.  No ligamentous instability was demonstrated 
at that time.  He had good posterior tibial pulse present.  
The veteran would not attempt heel toes walk or to squat 
secondary to complaints of pain in the foot and knee.  The x-
rays revealed a normal left foot and left knee.  The left 
knee and left foot MRIs were negative.  

The examiner commented that as far as the Deluca provisions, 
the veteran essentially would not allow range of motion 
testing secondary to pain.  Certainly pain could further 
limit functional ability during flare up with increased use 
as described.  It was not feasible; however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degrees of medical certainty.  The veteran had complaints of 
numbness and tingling involving essentially the entire leg 
from the hip region to the foot.  He had not previously 
sought medical attention for this.  The examiner did not 
think that this was a result of the service connected left 
knee or foot disability.  

VA outpatient treatment record, dated June 2001, showed that 
the veteran complained of left foot and knee pain.  There was 
no clubbing, cyanosis or edema in the extremity.  The veteran 
complained of left foot and knee pain in December 2001.  On 
examination there was no clubbing, cyanosis or edema in the 
extremity.  

At the March 2002 VA examination the veteran moved about with 
a very slight limp on the left.  On range of motion testing 
of the knee, he demonstrated active range of motion of the 
left knee from full extension to 50 degrees of flexion.  
Passively, he had 0 to 100 degrees of flexion.  There was 
mild pain on motion.  No swelling was noted.  There appeared 
to be a remnant of medial plica formation, which was mildly 
tender.  The veteran had rather significant lateral 
patellofemoral tenderness.  No instability was demonstrated.  
On examination of the left foot the examiner saw no evidence 
of redness, heat or swelling.  He was able to wiggle his 
toes.  The veteran had rather marked tenderness to palpation 
across the metatarsal pad of the left foot.  In particular, 
there was tenderness under the second and third metatarsal 
heads.  The veteran also had marked tenderness to palpation 
in the webspace between the second and third toes and the 
third and fourth toes.  Also, there was significant pain with 
lateral compression of the metatarsal heads.  The veteran 
could do a partial squat with mild pain on motion noted.  
With squatting, knee flexion was noted to measure 60 degrees.  
He had a palpable posterior tibial pulse in the left foot.  
X-rays of the left knee and foot were normal.  

The examiner commented that as far as the DeLuca provisions, 
there was pain on limitation motion as noted.  Certainly, 
pain could further limit functional ability during flare-ups 
or with increased use.  It was not feasible, however to 
attempt to express any of these in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  In addressing the 
directives of the remand the examiner indicated that 
prolonged periods of weightbearing would aggravate the left 
knee and foot conditions.  The examiner saw no evidence of 
recurrence, subluxation or lateral instability of the left 
knee.  The veteran did not have a dislocated semilunar 
cartilage with frequent episodes of locking.  It was pointed 
out that he had a negative MRI scan of the knee in September 
2000.  In regards to Diagnostic Code 5284 regarding the foot, 
the examiner thought that the veteran's symptomatology was 
moderately severe.  

Left Foot Metatarsalgia  

The veteran's service connected left foot metatarsalgia is 
currently rated as 20 percent disabling under Diagnostic 
Codes 5279, for unilateral metatarsalgia, anterior (Morton's 
disease) and 5284 for other foot injuries.  A 10 percent 
rating is the maximum rating that can be assigned under 
Diagnostic Code 5279.  A 20 percent rating is warranted for 
moderately severe foot injuries under Diagnostic Code 5284.  
A 30 percent rating is warranted for severe foot injuries.  A 
40 percent rating is warranted for actual loss of use of the 
foot.  38 C.F.R. § 4.71a (2002).  The Board observes that the 
words "mild", "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2002).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.2, 4.6 
(2002).  

In summary, the medical evidence indicates that the veteran's 
service connected left foot metatarsalgia is manifested by 
complaints of pain with use and marked tenderness to 
palpation.  Overall the medical evidence demonstrates that 
the veteran has significant function of his left foot 
remaining such that the Board concludes that a higher 
evaluation is not warranted for the service connected left 
foot metatarsalgia.  The veteran had full range of motion of 
the toes.  His left foot x-rays have consistently been 
negative or normal.  There was never any clubbing, cyanosis 
or edema.  This evidence reflects no more than, at most, 
moderately severe foot disability, and a rating higher than 
20 percent for the left foot metatarsalgia under Diagnostic 
Code 5284 is not warranted.  Even the March 2002 VA examiner 
thought that the veteran's symptomatology was moderately 
severe.  

The March 2002 VA examiner commented that as far as the 
DeLuca provisions, there was pain as noted.  Certainly, pain 
could further limit functional ability during flare-ups or 
with increased use.  It was not feasible, however to attempt 
to express any of these in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  The examiner indicated that 
prolonged periods of weightbearing would aggravate the left 
foot condition.  The Board also finds that the current 20 
percent evaluation for the left foot metatarsalgia adequately 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain, as arthritis has not been 
shown by the evidence of record.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

There is also no medical evidence indicated that the veteran 
has flat feet, bilateral weak foot, claw feet, or hallux 
valgus, hallux rigidus, hammer toe, or malunion or nonunion 
of the tarsal or metatarsal bones, so rating him by analogy 
to Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, or 
5283 would not be appropriate.  38 C.F.R. § 4.71a (2002).  

While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107.  Therefore, the Board is unable to allow the veteran a 
higher evaluation for his service connected left foot 
metatarsalgia.  

Left Knee Postoperative Resection of the Medial Plica with 
Chondromalacia  

The veteran's service connected left knee postoperative 
resection of the medial plica with chondromalacia is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5299 and 5260.  Diagnostic Code 5299 applies to 
disabilities of the musculoskeletal system that are not 
specifically accounted for in the Rating Schedule, but can be 
rated by analogy to a similar specified disability code.  See 
38 C.F.R. §§ 4.20, 4.27 (2002).  Under Diagnostic Code 5260, 
a 10 percent rating requires flexion limited to no more than 
45 degrees, a 20 percent rating to no more than 30 degrees, 
and a 30 percent rating to no more than 15 degrees.  
Conversely, under Diagnostic Code 5261, a 10 percent rating 
requires extension limited to no more than 10 degrees, a 20 
percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to no 
more than 30 degrees, and a 50 percent rating to no more than 
45 degrees.  38 C.F.R. § 4.71a (2002).  "Normal" range of 
motion in the knee is from 0 degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2002).  

Unfortunately, the veteran does not have sufficient 
limitation of motion in his left knee-on either extension or 
flexion, to warrant an evaluation higher than 10 percent.  At 
the March 2002 VA examination the veteran had range of motion 
of the left knee from full extension to 50 degrees of 
flexion.  Passively, he had 0 to 100 degrees of flexion.  
With squatting, knee flexion was noted to measure 60 degrees.  
So as is readily apparent from the above data, even when the 
veteran had the least amount of range of motion in his left 
knee it still far exceeded the requirements for a rating 
higher than 10 percent under either Diagnostic Code 5260 for 
limitation of flexion or Diagnostic Code 5261 for limitation 
of extension.  

The March 2002 VA examiner commented that as far as the 
DeLuca provisions, there was pain on limitation motion.  The 
examiner indicated that prolonged periods of weightbearing 
would aggravate the left knee.  The veteran is adequately 
compensated for the above symptoms.  The objective findings 
have not been shown to be productive of additional disability 
or functional impairment in excess of the currently assigned 
10 percent for left knee postoperative resection of the 
medial plica with chondromalacia.  Thus, the Board concludes 
that there is not pain, which warrants an increased rating 
under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these reasons, 
higher evaluations are not warranted based on 38 C.F.R. §§ 
4.40, 4.45, or 4.59 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97.  The x-rays have 
consistently been normal; hence there is not medical evidence 
of arthritis.  The March 2002 VA examiner saw no evidence of 
recurrence, subluxation or lateral instability of the left 
knee.  The veteran did not have a dislocated semilunar 
cartilage with frequent episodes of locking.  It was pointed 
out that he had a negative MRI scan of the knee in September 
2000.  Given, that the radiology evidence is negative for 
arthritis and there was no subluxation or lateral instability 
on objective examination an additional evaluation under 
Diagnostic Code 5257 for instability is not warranted.  



ORDER

An evaluation in excess of 20 percent for left foot 
metatarsalgia is denied. 

An evaluation in excess of 10 percent for left knee 
postoperative resection of the medial plica with 
chondromalacia is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

